Hall, Presiding Judge.
Wanda Mae Berndt appeals from the trial court’s grant of summary judgment to Georgia Osteopathic Hospital, Inc. (hereinafter, "hospital”), defendant in her suit seeking damages for her pain and suffering occasioned by the hospital’s negligence in the course of her stay for the birth of her child. In support of its summary judgment motion, the hospital offered the affidavit of Dr. J. M. Giesler who first examined her on the morning of November 22, 1971. The affidavit dealt only with her condition and subsequent progress from that point through the successful birth of her child through caesarean section some hours later. In opposition to the motion, appellant offered her own affidavit detailing among other things her *574arrival at the hospital in the evening of the previous night, November 21, 1971, her subsequent difficulties, and the failure of the hospital and its agents to respond to her requests during the night for a doctor’s attention.
Argued October 3, 1973
Decided January 9, 1974.
Drew & Jones, Don M. Jones, for appellant.
Zachary & Segraves, W. E. Zachary, Sr., William E. Zachary, Jr., for appellee.
Appellant’s complaint and affidavit have created issues of possible negligence by the hospital which were not dispelled by the doctor’s affidavit. Therefore, significant issues of material fact remaining to be determined, the trial court erred in granting the hospital’s summary judgment motion.

Judgment reversed.


Evans and Clark, JJ., concur.